Citation Nr: 0712215	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
hand disorder to include fracture residuals.  

2.  Entitlement to service connection for a chronic right 
knee disorder to include degenerative changes.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right (major) shoulder and arm gunshot wound 
residuals, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1950 to July 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic left leg injury residuals; denied service connection 
for both a chronic right hand disorder to include fracture 
residuals and a chronic right knee disorder to include 
degenerative changes; and denied an increased disability 
evaluation for the veteran's right (major) shoulder and arm 
gunshot wound residuals .  In February 2004, the veteran 
submitted a notice of disagreement.  In August 2004, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In August 2004, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of service connection for both a chronic right hand disorder 
and a chronic right knee disorder and an increased evaluation 
for his right shoulder and arm gunshot wound residuals.  

In April 2005, the RO, in pertinent part, denied service 
connection for chronic tinnitus.  In May 2005, the veteran 
submitted a notice of disagreement with that decision.  In 
October 2005, the RO issued a statement of the case to the 
veteran and his accredited representative.  In October 2005, 
the veteran submitted an Appeal to the Board (VA Form 9).  In 
October 2006, the veteran expressly withdrew his appeal from 
the denial of service connection for chronic tinnitus.  In 
February 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  

The veteran did not perfect a timely substantive appeal from 
the January 2004 RO determination that new and material 
evidence had not been received to reopen his claim of 
entitlement to service connection for chronic left leg injury 
residuals.  Therefore, the issue is not before the Board and 
will not be addressed in the decision below.  

The issue of an increased evaluation for the veteran's right 
(major) shoulder and arm gunshot wound residuals is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  

In May 2006, the veteran submitted a claim of entitlement to 
service connection for back shell fragment wound residuals.  
In October 2006, the accredited representative submitted 
claims of entitlement to service connection for chronic 
thoracic outlet syndrome and a chronic left knee disorder.  
The accredited representative's written statement may also be 
reasonably construed as an application to reopen the 
veteran's claim of entitlement to service connection for 
chronic left leg injury residuals.  It appears that the RO 
has not had an opportunity to act upon the application and 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right 
(major) shoulder and arm gunshot wound residuals, bilateral 
hearing loss disability, and tension headaches.  

2.  A chronic right hand disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic right hand degenerative arthritis has not been shown 
to have originated during active service.  

3.  The veteran's chronic right hand degenerative arthritis 
has not been shown to be etiologically related to his 
service-connected disabilities.  

4.  A chronic right knee disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic right knee degenerative arthritis/osteoarthritis has 
not been shown to have originated during active service.  

5.  The veteran's chronic right knee degenerative 
arthritis/osteoarthritis has not been shown to be 
etiologically related to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A chronic right hand disorder to include fracture 
residuals was not incurred in or aggravated by wartime 
service and arthritis may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).  

2.  A chronic right hand disorder to include fracture 
residuals was not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2006 as amended).  

3.  A chronic right knee disorder to include degenerative 
changes was not incurred in or aggravated by wartime service 
and arthritis may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2006).

4.  A chronic right knee disorder to include degenerative 
changes was not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2006 as amended).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection for a chronic right 
hand disorder and a chronic right knee disorder, the Board 
observes that the RO issued VCAA notices to the veteran in 
November 2003, November 2004, December 2004, December 2005, 
March 2006, and May 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and an 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury 


incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  Where a veteran served continuously for 
ninety days or more during a period of war and arthritis 
(degenerative joint disease) becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006 as amended).  The 
Court has clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is currently in effect for right (major) shoulder and arm 
gunshot wound residuals, bilateral hearing loss disability, 
and tension headaches.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  




A.  Right Hand

The veteran's service medical records make no reference to a 
chronic right hand disorder.  A July 1953 VA treatment record 
states that the veteran exhibited dorsal angulation of a 
metacarpal bone in the right upper extremity and full right 
wrist and right finger motion.  The veteran was diagnosed 
with a right wrist deformity.  

VA clinical documentation dated between September 1975 and 
December 1975 states that the veteran complained of bilateral 
hand pain, numbness, and weakness.  Impressions of arthritis, 
"cervical spine syndrome due to disc disease;" or 
"possibly carpal tunnel syndrome" were advanced.  VA 
hospital summaries dated in January 1976 and February 1976 
conveys that the veteran complained of bilateral hand pain 
and numbness.  The veteran was diagnosed with bilateral 
thoracic outlet syndrome.  

A February 1979 VA treatment record states that the veteran 
complained of right arm and right hand numbness since the 
1950's.  An impression of possible chronic right C8 
radiculopathy was advanced. 

A March 1981 VA neurological evaluation indicates that the 
veteran complained of bilateral upper extremity and hand 
numbness.  Impressions of bilateral carpal tunnel syndrome 
and peripheral neuropathy were advanced.  An August 1981 VA 
hospital summary notes that the veteran complained of chronic 
bilateral hand numbness.  An impression of bilateral carpal 
tunnel syndrome was advanced.  

In his August 2003 claim for service connection, the veteran 
advanced that he sustained a right hand fracture during 
active service.  

At a November 2003 VA examination for compensation purposes, 
the veteran complained of a right hand bump and right hand 
numbness.  He reported that he had stumbled, fell on his 
right hand, and fractured it in 1953 while stationed in 
Korea.  He did not seek medical treatment for his injury due 
to his fear that it would impede his rotation back to the 
United States.  The veteran clarified that the bump was 
located "where he broke it."  Contemporaneous X-ray studies 
of the right hand revealed findings consistent with 
degenerative arthritis of the first carpometacarpal and 
metacarpophalangeal joints and no fractures.  

In his August 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that he experienced chronic right hand 
numbness.  A physician informed him that his right hand 
numbness could be etiologically related to his 
service-connected right shoulder and arm shell fragment wound 
residuals.  In a May 2006 written statement, the veteran 
advanced that his right hand numbness was "from shrapnel 
wounds."  

In an October 2006 written statement, the accredited 
representative acknowledged that the veteran's service 
medical records did not refer to a right hand disorder.  He 
advanced that the July 1953 treatment record showed a chronic 
right hand deformity for which service connection should be 
established.  

At the July 2007 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
incurred a chronic right hand disorder secondary to his 
service-connected right shoulder and arm shell fragment wound 
residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic right hand disorder was not shown during 
active service or for many years thereafter.  The veteran has 
not been shown to have sustained a right hand fracture.  His 
chronic right hand degenerative arthritis was first 
clinically manifested in 2003, some 47 years after service 
separation.  No competent medical professional has attributed 
the veteran's chronic right hand arthritis to his wartime 
service or his service-connected disabilities.  

The veteran asserts that he incurred a chronic right hand 
disability secondary to his service-connected right shoulder 
and arm shell fragment wound residuals.  The veteran's claim 
is supported solely by his accredited representative's 
statements and his own testimony and written statements.  
Such evidence is insufficient to establish either a diagnosis 
or etiological relationship to the veteran's active service 
and/or service-connected disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic right hand disorder to include fracture residuals.  

B.  Right Knee

The veteran's service medical records do not refer to a 
chronic right knee disorder.  In his August 2003 claim for 
service connection, the veteran advanced that he sustained a 
right knee fracture during active service.  

At the November 2003 VA examination for compensation 
purposes, the veteran complained of right knee numbness and 
pain.  He reported that he had been in a 1953 motor vehicle 
accident at Fort Ord, California and sustained a right 
patellar fracture.  Contemporaneous X-ray studies of the 
right knee revealed findings consistent with degenerative 
arthritis and no fractures.  The veteran was diagnosed with 
right knee osteoarthritis.  

In his August 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that he injured his right knee in a 1953 
truck accident at Camp Roberts, California.  He was placed in 
a full leg cast and hospitalized for eight weeks at the base 
hospital.  

In his October 2006 written statement, the accredited 
representative clarified that: the veteran had sustained a 
left tibial condyle fracture in 1953 during active service; 
the veteran was confused as to which knee he had injured 
during active service; and he incurred an altered gait and 
associated right knee degenerative changes as the result of 
his inservice left lower extremity fracture.  The accredited 
representative advanced that service connection for a chronic 
right knee disorder was warranted as secondary to the 
veteran's left knee fracture residuals.  

At the July 2007 videoconference hearing, the veteran stated 
that he had sustained a right knee fracture during active 
service which required that his right leg be placed in a 
cast.  He believed that his service medical records were 
erroneous to the extent that they showed that he had a left 
leg fracture.  

A chronic right knee disorder was not shown during active 
service or for many years thereafter.  His chronic right knee 
degenerative arthritis/osteoarthritis was first clinically 
manifested in 2003, some 47 years after service separation.  
No competent medical professional has attributed the 
veteran's chronic right knee arthritis to his wartime service 
or his service-connected disabilities.  

The veteran asserts that he incurred a chronic right knee 
fracture during active service.  The veteran's claim is 
supported solely by his own testimony and written statements.  
Such evidence is insufficient to establish either a diagnosis 
or etiological relationship to the veteran's active service 
and/or service-connected disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic right knee disorder to include degenerative changes.  


ORDER

Service connection for a chronic right hand disorder to 
include fracture residuals is denied.  

Service connection for a chronic right knee disorder to 
include degenerative changes is denied.  


REMAND

At the July 2007 videoconference hearing, the veteran 
testified that his right shoulder and arm shell fragment 
wound residuals had increased in severity and rendered him 
essentially unable to use his right upper extremity.  In 
reviewing the record, the Board observes that the veteran was 
last afforded a VA examination for compensation purposes 
which addressed his right upper extremity shell fragment 
wound residuals in November 2003.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that further VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his right shoulder and arm 
shell fragment wound residuals including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Saginaw, 
Michigan, and Detroit, Michigan, VA 
Medical Centers after June 2006, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's service-connected right 
shoulder and arm shell fragment wound 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right shoulder and arm shell 
fragment wound residuals and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
right upper extremity should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right shoulder and arm 
shell fragment wound residuals upon his 
vocational pursuits.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his right (major) shoulder and arm 
gunshot wound residuals.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


